NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SHOLA MCCARTHY,                            )
                                           )
              Appellant,                   )
                                           )
v.                                         )          Case No. 2D18-3232
                                           )
STATE OF FLORIDA                           )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Shola McCarthy, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.